 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAir Cargo Transport,Inc.andDistrict Lodge 751,InternationalAssociation ofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case 19-RC-11058June 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Ronald J. Knox. Followingthe hearing, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, this casewas transferred to the NationalLabor Relations Board for decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are affirmed.On the entire record in this case, the Boardfinds:Air Cargo is engaged in the business of pickupand delivery of air freight at the Sea-Tac AirportinSeattle,Washington. In or about November1983,Air Cargo entered into an extensive freightagreementwith Flying Tigers Transport. Sincethat time Air Cargo has operated as Flying Tigers'exclusive agent in the Seattle area and it derives 99percent of its revenues as a result of the agreementwith Flying Tigers.Air Cargo owns and operates seven vehicles totransport the freight and all but two are painted, atFlyingTigers'expense,with the Flying Tigerslogo. Flying Tigers also provides uniforms to AirCargo's drivers; sets the rates that Air Cargocharges for its services; and exercises substantialcontrol over Air Cargo's daily operations, includ-ing hiring, firing, and employee discipline.Air Cargo contends that the petition should bedismissedbecause jurisdiction is properly with theNationalMediationBoard under the RailwayLabor Act and, therefore, the National Labor Rela-tions Board should not exercise jurisdiction. ThePetitioner asserts that jurisdiction is properly withthe National Labor Relations Board.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act shall not include any personsubject to the Railway Labor Act.Accordingly, we requested the National Media-tion Board to study the record in this case and todetermine the applicability of the Railway LaborAct to Air Cargo. In reply, we were advised bythe National Mediation Board thatBased on the information provided, it ap-pears that Air Cargo Transport's employeesare subject to direct control by Flying Tiger.Moreover, Air Cargo Transport's employeesengageinwork which is performed by em-ployees in the airline industry. See,e.g.CrewTransit, Inc.,10 NMB No. 21 (1982) andAlliedAviation Service Company of Texas,11NMBNo. 87 (1984). The unique facts of this caseviewed in light of Board precedent lead to theBoard's opinion, therefore, thatAirCargoTransport, Inc. and its employees are coveredby the Railway Labor Act.IIn view of the foregoing, we shall dismiss the pe-tition.ORDERIt is ordered that the petition in Case 19-RC-11058 is dismissed.'Air Cargo Transport,Inc.,15 NMB No.202 (1988)289 NLRB No. 36